PER CURIAM:
Michael Joseph Campbell appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court as modified to reflect dismissal without prejudice of Campbell’s parole denial claim. Campbell v. Johnson, 465 F.Supp.2d 597 (2006 & Jan. 29, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.